Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

					Reissue Declaration

The reissue oath/declaration filed 4/6/2020 is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414 and 1402.I.
As per MPEP 1402.I, the reissue error may be directed solely to the failure to previously present narrower claims, which are being added by reissue. In re Tanaka, 640 F.3d 1246, 1251, 98 USPQ2d 1331, 1334 (Fed. Cir. 2011) provides that "the omission of a narrower claim from a patent can render a patent partly inoperative by failing to protect the disclosed invention to the full extent allowed by law." This permits submission of additional claims that are narrower in scope than the preexisting patent claims, without any narrowing of the preexisting patent claims. For example, a reissue applicant can retain the broad independent claims of the patent while adding only new dependent claims.
The Reissue Declaration by the Assignee filed in this reissue application states that “New claim 6 depends from claim 5 and is therefore narrowing. New claim 7 depends from claim 4 and is therefore narrowing”. In addition to presenting narrow claims 6 and 7, the reissue application also narrows original claim 1 by deleting CDR sequences recited in (b). Thus, this reissue is not directed solely to the failure to previously present narrower claims, as in in re Tanaka, and thus the reissue declaration fails to identify a proper error to be corrected under 35 U.S.C. 251.

Claims 1-7 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175. The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


			Objection to the Specification


MPEP 2422.05.I. state the requirements of transfer request. Form PTO/SB/93 (www.uspto.gov/forms/ sb0093.pdf ) should be used to request a transfer of a CRF under 37 CFR 1.821(e)  to facilitate processing of the request.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites a markush group of CDR sequences of “said CDRs are selected from the group comprising,” which should read as “said CDRs are selected from the group consisting of”  
Appropriate correction is required.

			Information Disclosure Statement

	Should applicants wish to ensure that all of the references which were cited in the
Original patent are considered and cited in the reissue application, an information disclosure
statement (IDS) in compliance with 37 CFR and 1.98 should be filed in the reissue
application. See MPEP§ 609 and 1406.
 
	No IDS was filed in this reissue application.

					Conclusion
Claims 1-7 are free of prior art. 

Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 9,340,620 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.


Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:


By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


By FAX to:
(571) 273-9900
Central Reexamination Unit


Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Bruce Campell/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991